Exhibit 10.12


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into as of December 4, 2018 (the “Restatement Date”) by and between ENDOLOGIX,
Inc., a Delaware corporation (the “Company”), and Dr. Matthew Thompson, M.D.
(the “Executive”), to amend and restate the Employment Agreement, dated as of
December 1, 2016 (the “Original Effective Date”), by and between Company and
Executive (the “Original Agreement”). The Company and Executive agree that until
the Restatement Date, the terms of the Original Agreement shall be in effect,
and as of the Restatement Date, the terms of this Agreement shall govern.
RECITALS
WHEREAS, the Company desires to continue to employ and motivate Executive.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, the Company and Executive, intending to be legally
bound, hereby agree as follows:
1.
Employment; Term. The Company agrees to continue to employ Executive, and
Executive agrees to be employed by the Company, upon the terms and conditions
set forth herein. This Agreement shall be for an initial term that continues in
effect through the third anniversary of the Original Effective Date, which shall
be extended automatically for one or more additional terms of one (1) year each,
as of each anniversary of the Original Effective Date (such initial term or
additional term referred to herein as the “Term”). The Agreement may be
terminated by either party for any reason or no reason by providing the other
party with at least thirty (30) days’ prior written notice.

2.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

2.1
“Board” shall mean the Board of Directors of the Company.

2.2
“Cause” shall mean any of the following: (i) any act of fraud by Executive in
connection with Executive’s responsibilities to the Company that is materially
injurious to the Company; (ii) Executive’s conviction of a felony; (iii) a
willful act by Executive that constitutes gross misconduct and is materially
injurious to the Company; or (iv) Executive’s willful and material breach of a
material obligation or material duty under this Agreement or the Company’s
policies, which breach in the case of (iii) or (iv) is not cured within thirty
(30) days after written notice thereof is received by Executive. Executive shall
be afforded an opportunity to explain and defend such actions before the Board.






--------------------------------------------------------------------------------




2.3
“Change in Control” includes each of the following events with respect to the
Company:

(a)
The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;

(b)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) the
acquisition of assets or stock of another entity, in each case, other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction;

(c)
The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or

(d)
The approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company;

provided, that for purposes of this definition, a transaction or event described
in paragraph (a), (b), (c) or (d) shall constitute a “Change in Control” only if
such transaction or event occurs after the Original Effective Date and
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5), with respect to the Executive.
2.4
“Code” means the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------




2.5
“Disability” means the inability of Executive to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than six (6) months, as determined by a competent physician
selected by the Board and reasonably agreed to by Executive following such six
(6) month period.

2.6
“Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:

(a)
a material reduction in Executive’s authority, duties or responsibilities;

(b)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report;

(c)
a material diminution in Executive’s Base Salary (as defined herein);

(d)
a material change in the geographic location at which Executive must perform
Executive’s duties, except for reasonably required travel by the Company; or

(e)
any other action or inaction that constitutes a material breach by the Company
of its obligations to Executive under this Agreement, including, without
limitation, as specifically set forth herein.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days following the occurrence of such event. The Company shall have
a period of thirty (30) days to cure such event or condition (if applicable)
after receipt of written notice of such event from Executive. Any voluntary
termination of Executive’s employment for Good Reason following such cure period
must occur no later than the date that is two (2) years following the initial
occurrence of one of the foregoing events or conditions without Executive’s
written consent.
2.7
“Involuntary Termination” means Executive’s Separation from Service by reason of
a (i) termination of Executive’s employment by the Company other than for Cause,
death or Disability or (ii) Executive’s resignation for Good Reason.

2.8
“Separation from Service,” with respect to Executive, means Executive’s
“separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h).

2.9
“Specified Employee” means a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i).






--------------------------------------------------------------------------------




3.    Duties.
3.1
Position. Executive shall be employed as Chief Medical Officer, reporting to the
Chief Executive Officer, and shall have the duties and responsibilities
customarily associated with such position and as may be reasonably assigned from
time to time. Executive shall perform faithfully and diligently all functions
associated with Executive’s position and all duties assigned to Executive.

3.2
Exclusive Services. Executive shall devote such time as is reasonably necessary
for Executive to fulfill Executive’s duties. This shall not preclude Executive
from (a) devoting time to personal and family endeavors or investments,
(b) serving on community and civic boards, (c) participating in industry or
trade associations, or (d) serving on a board of a public or private company
that does not directly compete with the Company; provided, that (x) such
activities do not materially interfere with Executive’s duties to the Company,
and (y) the Chief Executive Officer shall approve Executive’s service on any
board of directors.

3.3
Policies and Procedures. Executive agrees to comply with the Company’s policies
and procedures as such may be modified from time to time.

4.
Compensation and Benefits. The Company shall pay or provide, as the case may be,
to Executive the compensation and other benefits and rights set forth in this
Section 4.

4.1
Base Salary. Effective as of October 6, 2018, the Company shall pay to Executive
an annual base salary of $435,000 per year (the “Base Salary”), payable in
accordance with the Company’s usual payroll practices (and in any event no less
frequently than monthly). Executive’s Base Salary shall be subject to an annual
review by the Board following the Restatement Date. In the event of an
adjustment to the Base Salary, the term “Base Salary” shall refer to the
adjusted amount.

4.2
Bonus. Executive shall be eligible to participate in such cash incentive
compensation plan or program as may be approved by the Board (or committee
thereof) from time to time for senior executives of the Company. Executive’s
target bonus award under such plan(s), from the Restatement Date, shall be
forty-five percent (45%) of Executive’s Base Salary but shall be adjusted
annually in the sole and absolute discretion of the Board (or Compensation
Committee thereof) (the “Target Bonus”). Any bonus amounts payable by the
Company pursuant to this Section 4.2 shall be paid to Executive in accordance
with the terms and conditions of the applicable cash incentive compensation plan
or program.

4.3
Benefits. Executive shall be entitled to participate in all customary and usual
benefits available to senior executive officers under the Company’s benefit
plans and






--------------------------------------------------------------------------------




arrangements, including, without limitation, health, dental, vision and life
insurance, premiums for which shall be paid by the Company and Executive, and
any other employee benefit plan or arrangement made available in the future by
the Company to its senior executives, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans and arrangements.
The Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein.
Equity Awards. Executive shall be entitled to receive, and the Company agrees to
grant to Executive, restricted stock units representing the right to receive
shares of common stock of the Company (the “RSUs”), which will have a grant date
fair market value of $350,000 and which will vest in three (3) equal annual
installments on each anniversary of the grant date, subject to Executive’s
continued employment with the Company. The equity awards referenced in this
Section 0 shall be issued pursuant to the Company’s 2015 Stock Incentive Plan
(as amended, the 2015 Plan”) and related award agreements; provided, however,
that the Company may delay the date of grant of equity awards until such time as
sufficient shares are available pursuant to the 2015 Plan, as determined by the
Compensation Committee in its sole discretion.
4.4
Expenses; Travel. The Company shall reimburse Executive for all reasonable
out-of-pocket business and travel expenses incurred in connection with the
performance of Executive’s duties or professional activities on behalf of the
Company in accordance with the Company’s reimbursement policies, including,
without limitation, reimbursement for first class or business first travel on
commercial airlines within the continental United States.

4.5
Vacation. Executive shall be entitled to such periods of paid vacation each
calendar year as provided from time to time under the Company’s vacation policy
and consistent with vacation as afforded to the Company’s senior officers and
commensurate with Executive’s position with the Company.

5.
Acceleration of Equity Awards in the Event of a Change in Control. Upon a Change
in Control, solely as a result of the Change in Control and without regard to
Executive’s termination of employment (if any), all outstanding unvested equity
awards held by Executive shall become fully vested and, if applicable,
exercisable as to all shares of the Company’s common stock covered thereby, in
each case as of the date of the Change in Control. In the event the Company’s
equity incentive plan(s), the award agreements evidencing Executive’s
outstanding equity awards, the definitive agreement effecting the Change in
Control or any action by the Board or committee thereof provide for more
favorable treatment to the Executive, Executive shall be entitled to the more
favorable treatment. This provision shall apply notwithstanding anything to the
contrary in any other written agreement between Executive and the Company
(including any equity award agreement), which shall be deemed superseded to the
extent necessary to give effect to this provision.






--------------------------------------------------------------------------------




6.
Termination of Employment and Severance. Executive shall be entitled to receive
benefits upon termination of Executive’s employment by the Company other than
for Cause, death or disability or by Executive for Good Reason as set forth in
this Section 6.

6.1
Involuntary Termination Prior to a Change in Control. In the event of
Executive’s Involuntary Termination prior to a Change in Control, Executive
shall be entitled to receive the benefits provided in this Section 6.1, subject
to Executive’s compliance with Section 6.5:

(a)
The Company shall pay to Executive any fully earned but unpaid Base Salary,
earned and accrued but unpaid bonus amounts for any calendar year prior to the
calendar year in which Executive’s termination of employment occurs, unused and
accrued vacation and unreimbursed business expenses through the date of
termination at the rate then in effect, plus all other earned or accrued amounts
to which Executive is entitled under any compensation plan or practice of the
Company at the time of termination (the “Accrued Obligations”) as soon as
practicable following the date of Executive’s Involuntary Termination.

(b)
Executive shall be entitled to receive a cash severance payment in an amount
equal to twelve (12) months of Executive’s Base Salary, payable in a lump sum
cash payment on the first business day of the calendar month occurring after the
sixtieth (60th) day following the date of Executive’s Separation from Service;
provided, however, that if Executive is a Specified Employee of the date of
Executive’s Separation from Service, such payment shall be made in accordance
with Section 10.2 hereof.

(c)
Executive shall be entitled to receive a cash payment equal to the annual bonus
for the year in which Executive’s Separation from Service occurs (as determined
by the Company in its discretion based on estimated performance for such year as
of the date of Executive’s Separation from Service), prorated for the number of
calendar days worked in such calendar year, which shall be paid in a lump sum on
the first business day of the calendar month occurring after the sixtieth (60th)
day following the date of Executive’s Separation from Service.

(d)
Executive shall be entitled to receive continuation of group health insurance
benefits for a period of six (6) months, with the Company to continue to pay the
same portion of the monthly premium for Executive and Executive’s eligible
dependents as the Company paid immediately prior to Executive’s Involuntary
Termination, provided, that Executive elects continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), for Executive and Executive’s eligible dependents who were






--------------------------------------------------------------------------------




covered under the Company’s health plans as of the date of Executive’s
Involuntary Termination.
(e)
Executive shall be entitled to receive reasonable outplacement services, on an
in-kind basis, from a firm selected by the Company, suitable to Executive’s
position and directly related to Executive’s Involuntary Termination, for a
period of twelve (12) months following the date of the Involuntary Termination,
in an aggregate amount of cost to the Company not to exceed $10,000.
Notwithstanding the foregoing, Executive shall cease to receive outplacement
services on the date Executive accepts employment with a subsequent employer.

(f)
All outstanding equity awards granted under the Company’s equity incentive plans
held by Executive (including, without limitation, those granted under Section
4.4 hereof) to the extent unvested (solely due to failure to meet time-based
requirements for such vesting) and unexercised (if applicable), shall become
fully vested and, if applicable, exercisable as to all shares of the common
stock of the Company covered thereby, as of the date of Executive’s Separation
from Service. This provision shall apply notwithstanding anything to the
contrary in any other written agreement between Executive and the Company
(including any equity award agreement), which shall be deemed superseded to the
extent necessary to give effect to this provision. For clarity, accelerated
vesting shall not apply to any equity awards for which one or more Company or
individual performance criteria have not been satisfied as of the date of
Executive’s Separation from Service.

6.2
Involuntary Termination Upon or Following Change in Control. In the event of
Executive’s Involuntary Termination upon or within twenty-four (24) months
following a Change in Control, Executive shall be entitled to receive, in lieu
of any severance benefits to which Executive may otherwise be entitled under
Section 6.1 hereof, the benefits provided in this Section 6.2, subject to
Executive’s compliance with Section 6.5:

(a)
The Company shall pay to Executive the Accrued Obligations as soon as
practicable following the date of Executive’s Involuntary Termination;

(b)
Executive shall be entitled to receive a cash severance payment in an amount
equal to 1.5 times Executive’s Base Salary (i.e., 18 months of salary) plus
Target Bonus, payable in a lump sum cash payment on the first business day of
the calendar month occurring after the sixtieth (60th) day following the date of
Executive’s Separation from Service; provided, however, that if Executive is a
Specified Employee as of the date of Executive’s Separation from Service, such
payment shall be made in accordance with Section 10.2 hereof.






--------------------------------------------------------------------------------




(c)
Executive shall be entitled to receive a cash payment equal to the Target Bonus
for the year in which Executive’s Separation from Service occurs, which shall be
paid in a lump sum on the first business day of the calendar month occurring
after the sixtieth (60th) day following the date of Executive’s Separation from
Service.

(d)
Executive shall be entitled to receive continuation of group health insurance
benefits for a period of eighteen (18) months, with the Company to continue to
pay the same portion of the monthly premium for Executive and Executive’s
eligible dependents as the Company paid immediately prior to Executive’s
Involuntary Termination, provided, that Executive elects continuation coverage
pursuant to COBRA for Executive and Executive’s eligible dependents who were
covered under the Company’s health plans as of the date of Executive’s
Involuntary Termination.

(e)
Executive shall be entitled to receive reasonable outplacement services, on an
in-kind basis, from a firm selected by the Company, suitable to Executive’s
position and directly related to Executive’s Involuntary Termination, for a
period of twelve (12) months following the date of the Involuntary Termination,
in an aggregate amount of cost to the Company not to exceed $10,000.
Notwithstanding the foregoing, Executive shall cease to receive outplacement
services on the date Executive accepts employment with a subsequent employer.

(f)
All outstanding equity awards granted under the Company’s equity incentive plans
held by Executive (including May 15, 2015 RSU agreement), to the extent unvested
and unexercised, shall become fully vested and, if applicable, exercisable, in
each case as of the date of Executive’s Involuntary Termination. This provision
shall apply notwithstanding anything to the contrary in any other written
agreement between Executive and the Company (including any equity award
agreement), which shall be deemed superseded to the extent necessary to give
effect to this provision.

6.3
Termination of Employment due to Executive’s Death or Disability. If Executive’s
employment is terminated by the Company due to Executive’s death or Disability,
the Company shall pay to Executive (or Executive’s estate or legal
representative, if applicable) the Accrued Obligations as soon as practicable
following the date of Executive’s termination of employment.

6.4
Other Terminations. If Executive’s employment is terminated at any time by the
Company other than without Cause or due to Executive’s death or Disability
(including a non-renewal of this Agreement) or by Executive without Good Reason,
the Company shall not have any other or further obligations to Executive under
this Agreement






--------------------------------------------------------------------------------




(including any financial obligations) except that Executive shall be entitled to
receive the Accrued Obligations and any continuation of benefits required by
COBRA or applicable law (for which Executive shall be solely responsible).
6.5
Release. As a condition to Executive’s receipt of any post-termination benefits
pursuant to Section 6.1 or Section 6.2 hereof, Executive shall execute and
deliver within fifty (50) days following the date of Executive’s Involuntary
Termination, and not revoke within any revocation period required by law, a
general release of all claims in favor of the Company (the “Release”) in the
form attached hereto as Exhibit A.

6.6
Exclusive Remedy. Except as otherwise expressly required by law (e.g., COBRA) or
as specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other amounts hereunder (if any) accruing at the
termination of Executive’s employment shall cease upon such termination.

6.7
No Mitigation. Except as otherwise set forth in Section 8, Executive shall not
be required to mitigate the amount of any payment provided for in this Section 6
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 6 be reduced by any compensation earned by
Executive as the result of employment by another employer or self-employment or
by retirement benefits.

6.8
Payments in Lieu of COBRA Continuation. Notwithstanding Section 6.1(d) and
Section 6.2(d), with regard to such COBRA continuation coverage, if the Company
determines in its sole discretion that it cannot provide such coverage without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to Executive a taxable monthly payment in an amount equal to the
monthly COBRA premium (which amount shall be based on the premiums for the first
month of COBRA coverage).

7.    Limitation on Payments.
7.1
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a Change in Control or the
termination of Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 5 and Section 6 of
this Agreement, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall first be
reduced, and the non-cash severance payments shall thereafter be reduced, to the
extent necessary






--------------------------------------------------------------------------------




so that no portion of the Total Payments is subject to the Excise Tax but only
if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced by the Company in its reasonable discretion in the following order:
(A) reduction of any cash severance payments otherwise payable to Executive that
are exempt from Section 409A of the Code, (B) reduction of any other cash
payments or benefits otherwise payable to Executive that are exempt from
Section 409A of the Code, but excluding any payment attributable to the
acceleration of vesting or payment with respect to any stock option or other
equity award with respect to the Company’s common stock that are exempt from
Section 409A of the Code, (C) reduction of any other payments or benefits
otherwise payable to Executive on a pro rata basis or such other manner that
complies with Section 409A of the Code, but excluding any payment attributable
to the acceleration of vesting and payment with respect to any stock option or
other equity award with respect to the Company’s common stock that are exempt
from Section 409A of the Code, and (D) reduction of any payments attributable to
the acceleration of vesting or payment with respect to any stock option or other
equity award with respect to the Company’s common stock that are exempt from
Section 409A of the Code.
7.2
For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax, (i) no portion of the Total Payments the
receipt or enjoyment of which Executive shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of an
accounting firm or compensation consulting firm with nationally recognized
standing and substantial expertise and experience on Section 280G matters
(“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included






--------------------------------------------------------------------------------




in the Total Payments shall be determined by the Independent Advisors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
8.    Certain Restrictive Covenants.
8.1
Confidential Information. During the Term and thereafter, Executive shall
continue to be bound by the restrictions in the Proprietary Information and
Inventions Agreement with the Company dated October 12, 2015 (the “Proprietary
Rights Agreement”).

8.2
Cooperation. During the Term and thereafter, Executive agrees to cooperate with
the Company and its agents, accountants and attorneys concerning any matter with
which Executive was involved during Executive’s employment. Such cooperation
shall include, but not be limited to, providing information to, meeting with and
reviewing documents provided by the Company and its agents, accountants and
attorneys during normal business hours or other mutually agreeable hours upon
reasonable notice and being available for depositions and hearings, if necessary
and upon reasonable notice. If Executive’s cooperation is required after the
termination of Executive’s employment, the Company shall reimburse Executive for
any reasonable out of pocket expenses incurred in performing Executive’s
obligations hereunder.

8.3
Return of the Company’s Property. Upon the termination of Executive’s employment
in any manner, as a condition to Executive’s receipt of any post-termination
benefits described in Section 6.1 or 6.2 of this Agreement, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company.

8.4
Non-Disparage. As an additional inducement for the Company to enter into this
Agreement, Executive agrees that Executive shall refrain throughout the Term and
for a period of one (1) year following the date of Executive’s termination of
employment from publishing any oral or written statements about Company, any of
its affiliates or any of the Company’s or such affiliates’ directors, officers,
employees, consultants, agents or representatives that (a) are slanderous,
libelous or defamatory, (b) disclose private information about or confidential
information of the Company, any of its affiliates or any of Company’s or any
such affiliates’ business affairs, directors, officers, employees, consultants,
agents or representatives, or (c) place the Company, any of its affiliates, or
any of the Company’s or any such affiliates’ directors, officers, employees,
consultants, agents or representatives in a false light before the public. A
violation or threatened violation of this prohibition may be enjoined by the
courts. The rights afforded the Company and its affiliates under this provision
are in addition to any and all rights and remedies otherwise afforded by law.






--------------------------------------------------------------------------------




8.5
Non-Solicitation. As an additional inducement for the Company to enter into this
Agreement, Executive agrees that for a period of one (1) year following the date
of Executive’s termination of employment, Executive shall not, directly or
indirectly knowingly induce any person in the employment of the Company to
(A) terminate such employment, or (B) accept employment, or enter into any
consulting arrangement, with anyone other than the Company.

8.6
Rights and Remedies Upon Breach. If Executive breaches or threatens to commit a
breach of any of the provisions of this Section 8 (the “Restrictive Covenants”),
the Company shall have any rights and remedies available to the Company under
law or in equity.

8.7
Severability of Covenants/Blue Penciling. If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. Executive hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term.

8.8
Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

9.
Indemnification. Executive shall be entitled to indemnification as an officer of
the Company as provided in the Indemnification Agreement entered into with the
Company dated August 18, 2014 (the “Indemnification Agreement”), along with the
applicable provisions of the Company’s director and officer liability insurance
(if any), bylaws and Delaware law, without regard to any future changes in
Executive’s assignment or position.






--------------------------------------------------------------------------------




10.    Section 409A of the Code.
10.1
Compliance with Section 409A. To the maximum extent permissible by applicable
law, the payments and benefits payable under this Agreement shall be interpreted
to be exempt from Section 409A of the Code, including, without limitation, the
exemptions pursuant to Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A‑1(b)(9). To the extent the payments and benefits under this Agreement are
subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder. If the Company and Executive determine that any compensation,
benefits or other payments that are payable under this Agreement and intended to
comply with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, the Company and Executive agree to amend this
Agreement, or take such other actions as the Company and Executive deem
reasonably necessary or appropriate, to comply with the requirements of
Section 409A of the Code, while preserving the economic agreement of the
parties. In the case of any compensation, benefits or other payments that are
payable under this Agreement and intended to comply with Sections 409A(a)(2),
(3) and (4) of the Code, if any provision of the Agreement would cause such
compensation, benefits or other payments to fail to so comply, such provision
shall not be effective and shall be null and void with respect to such
compensation, benefits or other payments, and such provision shall otherwise
remain in full force and effect. The Executive’s right to receive installment
payments of any severance payments or benefits under this Agreement shall be
treated as a right to receive a series of separate payments, and accordingly,
each installment payment shall at all times be considered a separate and
distinct payment. To the extent any reimbursement of expenses under this
Agreement is subject to Section 409A of the Code, the reimbursements shall be
paid in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and be
paid on or before the last day of Executive’s taxable year following the taxable
year in which Executive incurred the expenses.

10.2
Delayed Distribution under Section 409A. If Executive is a Specified Employee on
the date of Executive’s Separation from Service, any payments made under
Section 6.1 or Section 6.2 and any other payments or benefits (or portion
thereof) under this Agreement that are subject to Section 409A of the Code and
payable upon Executive’s Separation from Service shall be delayed in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, and
such payments or benefits shall be paid or distributed to Executive during the
thirty (30) day period commencing on the earlier of (a) the expiration of the
six (6) month period measured from the date of Executive’s Separation from
Service or (b) the date of Executive’s death. Upon the expiration of the
applicable six (6) month period under Section 409A(a)(2)(B)(i) of the Code, all
payments deferred pursuant to this Section 10.2 shall be paid in a lump sum
payment






--------------------------------------------------------------------------------




to Executive (or Executive’s estate, in the event of Executive’s death). Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.
11.    General Provisions.
11.1
Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Executive, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
that at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder. As used
in this Agreement, the “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid that assumes and
agrees to perform this Agreement by operation of law or otherwise. Executive
shall not be entitled to assign any of Executive’s rights or obligations under
this Agreement. This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount is at such time payable to Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.

11.2
Waiver. Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, or prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

11.3
Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party; provided, that in the event Executive’s employment
is terminated by the Company without Cause or due to Executive’s death or
Disability, or by Executive for Good Reason, in each case following a Change in
Control, the Company shall pay the Executive’s attorneys’ fees, unless the
arbitrator or court, as applicable, finds the claim to be frivolous, in bad
faith or without merit.

11.4
Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the






--------------------------------------------------------------------------------




fullest extent permitted by law. If a deemed modification is not satisfactory in
the judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.
11.5
Interpretation; Construction. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

11.6
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the United States and the State of California applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof.

11.7
Arbitration. In the event of any controversy, claim or dispute between the
parties hereto arising out of or relating to this Agreement, the matter shall be
determined by arbitration, which shall take place in Orange County, California,
under the rules of the American Arbitration Association. The arbitrator shall be
a retired Superior Court judge mutually agreeable to the parties and if the
parties cannot agree such person shall be chosen in accordance with the rules of
the American Arbitration Association. The arbitrator shall be bound by
applicable legal precedent in reaching his or her decision. Any judgment upon
such award may be entered in any court having jurisdiction thereof. Any decision
or award of such arbitrator shall be final and binding upon the parties and
shall not be appealable. The parties hereby consent to the jurisdiction of such
arbitrator and of any court having jurisdiction to enter judgment upon and
enforce any action taken by such arbitrator. The fees payable to the American
Arbitration Association and the arbitrator shall be paid by the Company.

11.8
Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (a) by
personal delivery when delivered personally; (b) by overnight courier upon
written verification of receipt; (c) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to Executive at the last available address in the Company’s
records and to the Company at its principal place of business, or such other
address as either party may specify in writing.






--------------------------------------------------------------------------------




11.9
Survival. Sections 2 (“Definitions”), 5 (“Acceleration of Equity Awards in the
Event of a Change in Control”), 6 (“Termination of Employment and Severance”), 7
(“Limitation on Payments”), 8 (“Certain Restrictive Covenants”), 9
(“Indemnification”), and 11 (“General Provisions”) of this Agreement shall
survive termination of Executive’s employment by the Company.

11.10
Entire Agreement. This Agreement, the Proprietary Rights Agreement, the
Indemnification Agreement and any Company equity incentive plan and related
award agreements evidencing outstanding equity awards held by Executive together
constitute the entire agreement between the parties relating to this subject
matter and supersede all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral, including the Original
Agreement; provided, that this Agreement shall supersede any other written
agreement (including any equity award agreement) between Executive and the
Company as expressly provided in Section 6.2(f). This Agreement may be amended
or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

11.11
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

(Signature Page Follows)





--------------------------------------------------------------------------------






THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


Dated: December 4, 2018
EXECUTIVE
/s/ Matthew Thompson, M.D.
Print Name: Matthew Thompson, M.D.
 
 


Dated: December 4, 2018
ENDOLOGIX, INC.
By: /s/ David M. Jennings                                       
Name: David M. Jennings
Title: Chief Human Resources Officer








